GUARANTEE AND COLLATERAL AGREEMENT DATED AS OF MARCH 24, 2010 BY APPLIED NATURAL GAS FUELS, INC. NEW EARTH LNG, LLC APPLIED LNG TECHNOLOGIES USA, L.L.C. FLEET STAR, INC. EARTH LEASING, INC. AND ARIZONA LNG, L.L.C. AS GRANTORS, IN FAVOR OF FOURTH THIRD LLC, AS AGENT TABLE OF CONTENTS Page Section 1. Definitions 1 Definition of Terms Used Herein Generally 1 Definition of Certain Terms Used Herein 1 Rules of Interpretation 7 Section 2. Guarantee 7 Guarantee 7 Right of Contribution 8 Subrogation 8 Amendments, etc. with respect to the Borrower Obligations 9 Guarantee Absolute and Unconditional 9 Reinstatement 10 Payments 10 Waiver of Subrogation 10 Section 3. Grant of Security Interest 12 Section 4. Authorization to File Financing Statements 13 Section 5. Relation to Other Security Documents 14 Real Estate Documents 14 Patent and Trademark Security Agreement Supplements 14 Section 6. Representations and Warranties 14 Grantors’ Legal Status 14 Grantors’ Legal Names 14 Grantors’ Locations 14 Representations in the Credit Agreement 14 Title to Collateral 15 Nature of Collateral 15 Compliance with Laws 15 Validity of Security Interest 15 Perfection Certificate; Intellectual Property Filings 16 Investment Property 16 Receivables 16 Accounts 17 Equipment and Inventory 17 Section 7. Covenants 17 Grantors’ Legal Status 17 Grantors’ Names 17 Grantors’ Organizational Numbers 17 Locations 17 Covenants in Credit Agreement 17 Promissory Notes and Tangible Chattel Paper 17 Deposit Accounts 18 Investment Property 18 Collateral in the Possession of a Bailee 20 Electronic Chattel Paper and Transferable Records 20 Letter-of-Credit Rights 21 Commercial Tort Claims 21 Intellectual Property 21 Maintenance of Collateral; Compliance with Laws 24 Dispositions of Collateral 24 Maintenance of Insurance 24 Periodic Certification 24 Other Actions as to any and all Collateral 24 Section 8. Inspection and Verification 25 Section 9. Collateral Protection Expenses; Preservation of Collateral 25 Expenses Incurred by the Agent 25 Agent’s Obligations and Duties 26 Duties as to Pledged Securities 26 Section 10. Securities and Deposits 27 Section 11. Notification to Account Debtors and Other Persons Obligated on Collateral 28 Section 12. Power of Attorney. 28 Appointment and Powers of Agent 28 Failure of Grantor to Perform 30 Expenses of Attorney-in-Fact 30 Ratification by Grantor 30 No Duty on Agent 30 Section 13. Remedies 30 Default 30 Remedies Upon Default 30 Grant of License to Use Intellectual Property 32 Waivers by Grantors 32 Application of Proceeds 32 Surplus, Deficiency 33 Information Related to the Collateral 33 Sale Exempt from Registration 33 Rights and Remedies Cumulative 33 No Direct Enforcement by Secured Creditors 34 Section 14. Standards for Exercising Remedies 34 Commercially Reasonable Manner 34 Standard of Care 34 Section 15. Waivers by Grantor; Obligations Absolute 35 Specific Waivers 35 Obligations Absolute 35 Section 16. Marshalling 35 Section 17. Interest 35 Section 18. Reinstatement 36 Section 19. Miscellaneous 36 Notices 36 GOVERNING LAW; CONSENT TO JURISDICTION 36 WAIVER OF JURY TRIAL, ETC. 36 Counterparts 37 Headings 37 No Strict Construction 37 Severability 37 Survival of Agreement 37 Fees and Expenses; Indemnification 37 Binding Effect; Several Agreement 38 Waivers; Amendment 38 TABLE OF CONTENTS Set-Off 38 Integration 39 Acknowledgments 39 Additional Grantors and Guarantors 39 Releases 39 Intercompany Debt 40 SCHEDULES 7.07(a)Deposit Accounts EXHIBITS APerfection Certificate BForm of Copyright Security Agreement Supplement CForm of Patent Security Agreement Supplement DForm of Trademark Security Agreement Supplement EForm of Control Agreement (Deposit Accounts) FForm of Control Agreement (Uncertificated Securities) GForm of Control Agreement (Securities Accounts) HForm of Control Agreement (Commodities Contracts)
